Citation Nr: 1412345	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.   

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to September 1959.  He had additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC and a December 2009 rating decision of the VA RO in Roanoke, VA.  Jurisdiction over the claim adjudicated in the April 2007 rating decision was later transferred to the Roanoke, VA RO.

In June 2013, the Board remanded the matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine is not productive of unfavorable ankylosis, incapacitating episodes lasting six weeks, or neurological deficits.    



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in June 2013.  The Board specifically instructed the AMC/RO to schedule the Veteran for an examination for his lumbar spine disability and to readjudicate the claim.  Subsequently, the Veteran was afforded an examination in July 2013, and his claim was readjudicated in an October 2013 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in January 2003, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Since that claim is an appeal of  an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in the January 2011 statement of the case and August 2012 supplemental statement of the case.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  Furthermore, the Veteran was provided VA examinations throughout the appeal, most recently in July 2013.  Review of the examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record and with sufficient information to evaluate the disability on appeal.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of the disability since he was last examined in July 2013.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312.

On May 1, 2013, the Veteran was scheduled for a Central Office hearing before the Board.  However, he withdrew this request.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his service-connected degenerative disc disease of the lumbar spine is more disabling than contemplated by the current 40 percent disability evaluation. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 , where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In spine cases, there are two sets of applicable criteria.  First, under 38 C.F.R.
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5237-5242), in relevant part, a 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  

For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.   Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5). 

Normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a (Plate V); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 (concerning consideration of additional symptoms (e.g., painful motion and functional loss due to pain) when rating a claim based upon limitation of motion).

Second, under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome, in pertinent part, a 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A maximum 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In other words, given the above criteria, the Veteran is entitled to a schedular evaluation in excess of 40 percent only on two bases: 1) unfavorable ankylosis of the entire thoracolumbar spine, or 2) incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Other symptoms, such as limitation of all motions, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 40 percent evaluation (or by lower levels of evaluation, under Diagnostic Codes 5237-5242) and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.  Notably, there is no basis for an increased evaluation based upon limitation of motion when a 40 percent evaluation is assigned for a spine disability.

In addressing the criteria for a higher schedular evaluation, the Board has considered the findings from the December 2004, June 2009, May 2012, and July 2013 VA examinations.  The December 2004 VA examination report noted that range of motion of the lumbar spine was 30 degrees of flexion, 15 degrees of extension, 15 degrees of bilateral lateral flexion, and 30 degrees of bilateral rotation.  On VA examination in June 2009, the Veteran demonstrated flexion to 30 degrees, extension to 0 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees.  The May 2012 and July 2013 VA examination reports noted that range of motion testing could not be completed as the Veteran was unable to stand up off his wheelchair.  Based on the evidence of record, the Board finds that there is simply no evidence of unfavorable ankylosis of the thoracolumbar spine to warrant a higher rating.  See supra 38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Although the Veteran's lumbar spine range of motion could not be tested during the last two evaluations, there is no indication of unfavorable ankylosis as defined by the rating criteria set forth above.  As noted above, any ankylosis or limitation of motion is already contemplated by the current 40 percent evaluation.  

Additionally, as to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, all of the examination reports consistently reflected that the Veteran did not have any incapacitating episodes due to his lumbar spine disability.  Therefore, a higher evaluation is not warranted on this basis. 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The June 2009 VA examiner noted that while there was objective evidence of pain on range of motion of the lumbar spine, it was not additionally limited by repetitive use.  As noted above, range of motion testing could not be conducted on the most recent VA evaluations.  Based on the evidence, the Board finds that the current 40 percent evaluation for the service-connected lumbar spine disability adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has also considered the Veteran's neurological manifestations.  In rating peripheral nerve injuries and their residuals, the Board notes that attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

Under Diagnostic Code 8520, paralysis of the sciatic nerve, complete paralysis of the sciatic nerve warrants an 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Incomplete paralysis of the sciatic nerve is evaluated as follows: severe, with marked muscle atrophy (60 percent); moderately severe (40 percent); moderate (20 percent); and mild (10 percent).  Id.

The December 2004 VA examination report noted the Veteran's complaint of pain radiating to the left foot in the L4 distribution.  

On VA examination in June 2009, evaluation of the lower extremities demonstrated absent vibration and position sense bilaterally, and impaired pain and light touch bilaterally.  The examiner noted that there was reduced vibration below the knee bilaterally.  Reflex evaluation showed knee jerk was hypoactive bilaterally and ankle jerk was absent bilaterally.  

On VA examination in May 2012, reflex evaluation demonstrated knee jerk was hypoactive bilaterally, ankle jerk was normal, plantar flexion was normal on the left, but dorsiflexion was abnormal on the right.  Sensory findings included decreased light touch and dysesthesia in the right anterior leg but normal vibration, position sense, and pain or pinprick.  Motor evaluation showed that left knee flexion and extension was active movement against full resistance and right knee flexion and extension was active movement gravity eliminated.  Left ankle dorsiflexion, ankle plantar flexion, and great toe extension was active movement against full resistance; and right ankle dorsiflexion, ankle plantar flexion, and great toe extension was active movement against some resistance.  Muscle tone was normal and there was no muscle atrophy.  The examiner noted that the Veteran had residual lower extremity weakness from his stroke.  

Most recently, the July 2013 VA examination report noted that right hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension had no muscle movement; left hip flexion, ankle plantar flexion, ankle dorsiflexion, and great toe extension was active movement against some resistance, and left knee extension was normal.  There was no muscle atrophy.  Reflexes in the knees bilaterally were hypoactive, and in the ankles bilaterally were absent.  Straight leg raising was not able to be performed on the right side but was negative on the left side.  Although the examiner noted that there were no signs of symptoms due to radiculopathy, he later noted moderate radiculopathy on the right.  However, no nerve root involvement was indicated or identified.  He also indicated that there were other neurological abnormalities as the Veteran's wife stated that he used diapers.  The examiner noted that sensory evaluation was inconsistent; the Veteran was limited in his ability to participate in the examination due to his dementia and physical condition. 

Based on the evidence, the Board does not find that the Veteran is entitled to  separate ratings for any neurological deficits.  Although the Veteran has demonstrated weakness and abnormalities there is no indication that they are due to his lumbar spine disability.  In fact, the May 2012 VA examiner attributed these to the Veteran's stroke.  The July 2013 VA examiner initially indicated there were no signs of radiculopathy but then indicated moderate radiculopathy on the right, however, he did not identify any particular nerve root involvement.  There is simply insufficient evidence that any of the Veteran's neurological problems are related to his lumbar spine.  Therefore, separate ratings for any neurological deficits are not warranted.     

Other Considerations

In reaching the above conclusion with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his spine disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the medical evidence.  The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (such as measuring range of motion) to evaluate the Veteran's spine disability.  The record does not reflect that the Veteran is competent to make such medical opinions.  Accordingly, the objective medical findings and opinions provided by his VA examination reports have been accorded greater probative weight with regard to the thoracic spine.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's complaints of pain are specifically contemplated in the criteria for evaluating spine disabilities.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2013).  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine is denied. 


REMAND

In this case, the Veteran is service-connected for his lumbar spine disability, evaluated as 40 percent disabling, which does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  However, VA regulations provide that if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (2013), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2013).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2013).

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claim.

Thus, the Board refers the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b) (2013).


Accordingly, the case is REMANDED for the following actions:

1. Refer the Veteran's case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of whether an extra-schedular rating is warranted for the service-connected migraine headaches under 38 C.F.R. § 4.16(b).  The response from the Under Secretary for Benefits or the Director of Compensation and Pension Service must be included in the claims file.

2. Then, readjudicate the claim based upon the response from the Under Secretary for Benefits or the Director of Compensation and Pension Service.  If the determination remains less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


